        Case 5:16-cv-00184-HE Document 197-19 Filed 05/28/19 Page 1 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "                                    




                                                                                                                                         *   +                                   ,           -               .                           /           +                   *       ,           .                   0                               1                   ,           2               ,           .                       1                           0                   *               1               ,               3                   *           4               ,                               4           5           /               3               ,




                                                                                                                             6       5           3                               ,           -               .                       7                   .           1           ,           .                   3           +                                       0                   *       1           ,                       3                   *       4               ,                                   5               6                               5               8           9               2               -           5           :           2




                     ;       2               +           +                   *       .           9                   *       <       5       +                       1               =                       1       -               2               +               0       2               >                   3               .               5               +                               -                   *               9           9                       =           ?




                     ,       2                   @       2               ,           -   2                       @       2           3       +                       .           1               =                   ,                   .               3           3               *                       :                   5               3                   3                   *       1                   =                                                               ?




                     1           >               3               *       ,       2               @               5       7           .       +                           =                   4           2           3                   9           2                           ;           5                   -           +                   1                   5           +                   =                                                                               ?




                     8       2                   9       2                           9       >   9               .           1           =                                                                                                                                                                                                                                                                                                                                           ?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ?




                                                                                                                                                 A                   B           C           D               E       F                   D                   G           G       H               =                                                                                                                                                                                   ?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ?




                                                 H                                                                                                                                                                                                                                                                                                                                                                                                                                   ?                               4           2               1                   .                       +                       5               K                       4                   *   L                                                           -   .




                     I           J                           I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I       M   N   I       M       O       P   I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ?




                     4               *           ,           >                       5       6                   5           8       9       2                       -           5       :               2                               4                   *       ,           >               =                               C                                                                                                                                                   ?




                                                 E           D           S           D   T       C               B                   S           U                   V       T               U               V       C                   F               D           U           E               =                                                                                                                                                                                   ?




                 Q               R




                     0       2               +                   *       .           9           -               5           9       ,                   W           4           9       2               7               =                               @               *       9           9                                   4                   *               ,               ,           >                   =                                                               ?




                     @           3                   *   2           +                       @   .           +           +           .           ,                   ,               =                       3       5                   4               8           >                       <                   3               .               <                   5               3           >                   =                                                               ?




                     ;           5               -       +                       2       +       0                           ;   2           +                       .                       0               5       .                   1                   =                   C           B                   B                               D                   E                                                                                                               ?




                     F           X               Y           D           V                   D   E               Z           D                   D                   Z                       C               B                           S               C       T               C           S                   D               F               [                       =                                                                                                           ?




                                                                                                                                                                                 R




                                                                                                                                     J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ?




                                                                                                                                                 0                   Y               G       Y               E       Z                   C               E           F           H                   K                                                                                                                                                                               ?




                                                                                                                                                                                                         L               *               0               .           5           ,       2                       A               .               0                                   0           .           A                       5           1                       *       ,                       *           5           +                                   5               6




                                                                                                                                                                                                                                         3               5       +                           4                   -               3                   *               1               ,           5           A                       -           .               3                                   @           2                   4           >




                                                                                                                                                 ,               2               8           .           +                               5           +                           @           .                   -           2                   9                   6                           5           6                                   ,               -               .                                   A               9       2                           *       +               ,                       *       6           6               1




                                                                                                                                                                                                 *       +                               5               8           9       2               -                   5           :               2                                       4               *       ,                       >                   =                       5                   8               9           2               -                   5           :           2




                                                                                                                                                                                                                                                         5       +                       :                   2                   3               4                   -                           \                   ]                   =                       \                   ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         M               _




                                                                                                                                                 3                   .           A           5               3       ,                   .               0                       @           >                           `                                           ,               3           .       +                   2                                   8                           K                       @               9           5                   >               .               =                           4           1               3




                                                                                                                                                                                                                                !               "               #                           $                       %               &                   '                                                               (                   %                              !                   #                                                   %           &                   )                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EXHIBIT 19
                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                        Case 5:16-cv-00184-HE Document 197-19 Filed 05/28/19 Page 2 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "                                                    a       




                    b



                                     B           Y               G           F           K                   ,               X       Y       V       Y                       D           H                       C                               c                               B   B                           T                       Y               E                               d       X                   Y           V                   Y                                   F           X               Y                                   Z           Y       F           Y               S               F                   D                   Y       H               d               Y       V           Y           K




                                                                                                                                                                                                                                                                     R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J




                e



                                 2               E           Z                       U           E           F               X       Y               U                   F   X           Y               V                           Y               E               Z               U                   G                               F               X               Y                       U                       G               G           D                   S               Y                           d           C                       H                   9           F                   K                           :                               E           [       K                               1   U                   *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         R           f




                g



                                 T               V           U           c           C       c       B       [                       X       C       Z                                                           D                   E                           T               V   U               h               D                                   D               F               [                           d           D                   H                   Y                               *                       H                       C           d                   X               D                                               U       E                   C                           U           V   Y




                                                                                                                                                                                                                                                                                                                                     Q                                                                                                                                                                                                                                                                               Q                                                                               Q




                                                                                                                                                                             I           I




                    i


                                     V           Y           j                       B           C   V                   c           C       H       D                   H               F               X       C                   E                                           C   [           c                   Y                                   F               X               Y                           U           F                   X                   Y               V                           B           D                       Y                   F           Y               E               C                   E           F       H               K




                                                                             R                                                                                                                                                                                   Q                                                                                                                                                                                                                                                                                                   R




                k                                                                    l


                                                                                                                             1       U               D                   F       m       H                           G               C               D               V               F               U                                   H               C               [                       F                   X           C                   F                                   [           U                                                   D           E       F           Y               V               C                   S           F       Y       Z               n                       D           F   Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     R                                                                                                                                                                                   R




                    o



                                         G       V           Y               n                   Y   E       F               B       [               d                   D   F           X                       9                   F                       K               :                                       E                   [                   p




                                                                                     R                                                                                                                                                                                               R                   f




                q


                                                                                 2                                           4       C       E                           [   U                                   Z                   Y                   G           D           E   Y                               d                   X               C               F                       [                   U                                                                   Y           C               E                           c                   [                   D               E               F                   Y           V       C       S           F   Y               Z           p




                                                                                                                                                                                         R                                                                                                                                                                                                                                       R                                   Q




                    r
                                                                                     l


                                                                                                                             4       U                                       E           D               S       C                   F               Y               Z               d               D               F                   X                       K




                                                                                                                                         Q       Q                       R




                    s



                                                                                 2                                           >       Y       H               K




        b           t
                                                                                     l


                                                                                                                         7           U               B                   Z               [               U                                           H               C           [                   [               U                                                   d               U                           B           Z                                       S               U                                                               E           D       S           C               F               Y                               d       D       F           X




                                                                                                                                             R                                                                   R                                                                                                                       R                                                       R                                                                                               Q               Q               R




        b           b



                                     9           F                   K           :                           E               [               C       B                       U           H               F                           Z               C               D           B   [                   p




                                                                                                 R       f                                                           Q




                e
        b



                                                                                 2                                               *           Z       U                   E       m       F                       u                   E               U               d               F               X               C                   F                               F               X       C                   F                       m       H                                   C           S               S                                   V           C       F           Y                   K                                               *   F                   Z   Y           T           Y           E   Z           H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R




                g
        b



                                     U           E                                                       *                   S       U               B                   Z           c                   Y                           C               E               [           d   X               Y               V                   Y                               C               F                           C           E                   [                                   j           D                           Y                       E                   F           D                               Y                               Z       Y       C           B   D               E       j               d           D   F           X




                                                                                                                                             R                                                                                                                                                                                                                                                                                                                                                                                                                                                   Q




                                                                             I       I                                                                                                                                                                                                                                                                                                                                                                                                                               J




        b
                    i


                                     C           E           [               F       X           D   E       j                       Y       B       H                   Y       K                                   *                               Z               U           E       m           F                                   u               E               U               d                           F           X                   C                   F                           D               F                   m               H                   C           S               S                                   V           C       F       Y               F               X       C           F               d   Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         R




        b
                k


                                     S           U                                               E   D       S               C       F       Y       Z                       Z           C               D       B                   [                       K




                                                         Q               Q           R




                    o
        b
                                                                                     l


                                                                                                                             >       U                                   C   B           H               U                                           Y               E           F   D               U               E                                   F               X               C       F                               [                   U                                               d               U                                   B           Z                   j               Y               F                               D       E                   U   B                       Y           Z               D   E




                                                                                                                                             R                                                                                   Q                                                                                                                                                                                                                                       R                                                       R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J                               J




        b
                q


                                     X           D           j               X               T       V       U                   G   D       B       Y                       S           C               H       Y                   H                   v                       D   H                               F                   X               C               F                       S                   U           V                   V                   Y               S           F                   p




                                                                                     I




                    r
        b



                                                                                 2                                       :           [               B                   Y               Y               B                           U                   G                       D   E                               U                   B                               Y                       Y                   E           F                                       d               U                           B           Z                                   D       E           S               V               Y                   C           H       Y                   d   X               Y       E               D           F




                                                                                                                                                                                                                                                                                                                                                                                     Q                                                                                                               R




                                                                                                                                                                             J                                                                                                                       J                                                   J




                    s
        b



                                     S           C                           Y                   F   U                       H       U               Y                   F   X           D               E       j                                   U                   G           C                               X                   D               j               X                   T                       V           U                           G           D               B           Y                           E                       C           F                   V               Y                   K




                                                         Q                                                                               Q                                                                                                                                                                                                                                                                                                                                                                                                                                   R




                                                                                                                                                                                                                                                                                                                                                                                         I




    e
                    t
                                                                                     l


                                                                                                                         2           E       Z                           [   U                                   C                   j               V               Y           Y                   F               X                   C               F                               F       X                   Y                               -                   U               B           F                           S                       B           C       d                           D               E                               Y       H       F           D   j               C       F           D   U           E




                                                                                                                                                                                         R                                                                                                                                                                                                                                                                                                                               f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J




    e
                    b



                                     d           C           H                       C               X       D               j       X           T                       V   U               G           D       B                   Y                               S           C   H               Y                       p




                                                                                                                                             I




    e           e



                                                                                 2                                           >       Y       H               K




    e           g
                                                                                     l


                                                                                                                         7           U               B                   Z               [               U                                           S               U           E   H               D               Z                   Y               V                               D       F                               F                   U                               c               Y                           C                       E                                                               d                   X           [               d           U                   B       Z               [           U




                                                                                                                                             R                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R                                                       R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I           I




    e
                    i


                                     S           U           E               H       D           Z   Y       V                       D       F                           F   U                       c           Y                                   C                           X   D               j               X                               T                   V               U               G           D           B                   Y                                   S           C               H           Y                           p




                                                                                                                                                                                                                                                                                                                                         I




    e
                k


                                                                                 2                                           @       Y       S       C                       H           Y                       D                   F                       m       H               C               E                                   U                   G               G           D       S                   Y           V                                       D               E                           U           B                                   Y       Z               =                           C                   B           B       Y       j           C   F               D       U           E   H




                                                                                                                                                                         R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J                                                   J




                                                                                                                                                                                                                            !               "                   #                   $                       %           &                   '                                                               (               %                                  !               #                                                   %               &               )           




                                                                                                                    


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                        Case 5:16-cv-00184-HE Document 197-19 Filed 05/28/19 Page 3 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "                                            w       




                    b
                                                                                 l


                                                                                                                 2               E           Z                           F       U                           Z       U                           [           U           V                                                                   d           X       C                   F                           Z               U                           [       U                                                   Y           C       E                           c               [           Z       U       D       E       j




                                                                                                                                                                                                                                                                 R                                                                                                                                                                                                               R                       Q




                                                                                                                                                                                                                                                                                                 I               I




                e



                                     [       U                       V                   Z           Y                           Z           D           B               D       j           Y               E       S           Y                   p




                                                             R                               R




                g



                                                                             2                                       ,           U                       D               E                   Y               H       F           D               j           C   F       Y                       D               F                   K




                                                                                                                                                                                 J




                    i                                                            l


                                                                                                                     0           U                       [               U                               c           Y           B               D           Y           Y                       F               X               C           F               c                       Y       S                   C                               H           Y                   F               X           Y                       C       B           B                   Y           j       C   F       D       U       E       H               C       V       Y




                                                                                                                                                                                 R                                                                                                                                                                                                                                               R




                                                                                                                                                                                                                                                                 J




                k


                                             C               Z       Y                   U       G                   H           Y           h                           C       B                           C       H           H               C               B       F                       C               j               C           D           E       H                   F                           C                           T               U       B           D               S           Y                       U           G           G               D           S       Y   V               V       Y       n               D       V       Y       H




                                 Q                                                                                                                       R                                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                   R




                    o



                                     C                       X       Y           D       j   X       F               Y           E           Y           Z                       H           Y               E       H           Y                           U       G               Z                           Y                           Z           D       B                   D       j                   Y               E               S           Y           p




                                                                                                                                                                                                                                                                                                 R




                q


                                                                             2                                       >           Y           H                   K




                    r
                                                                                 l


                                                                                                                     0           D           Z                           [       U                                   u           E               U           d           5               G               G       D               S           Y           V                           -       U                   B               F                           S       B           C               d                   T               V       D           U                   V                   F   U           :           C       [




                                                                                                                                                                                             R                                                                                                                                                                                                                                                       f




                    s



                                     \           ^                                   p




                                                                 M       P




        b           t



                                                                             2                                   +               U                   K




        b           b
                                                                                 l


                                                                                                                 7               X           Y           E                       Z           D               Z                   [               U                           G       D           V               H               F                   c           Y                   S       U                                   Y                           C       S           n                           C           D           E       F           Y                   Z                   d   D       F       X




                                                                                                                                                                                                                                                             R                                                                                                                                               Q                                                                                   R




                e
        b



                                     5           G               G   D           S       Y   V                       -           U           B           F                       S           B               C       d               p




                                                                                                                                                                             f




                g
        b



                                                                             2                                           *               c               Y               B       D           Y                       Y                           D           F           d           C           H                               Z                       V       D                   E       j                                   F               X           D       H                           D           E                       Y       H           F                   D           j       C   F       D       U       E           K




                                                                                                                                                                                                                                                                                                                                             R




                                                                                                                                                                                                             J                                                                                                                                                                                                                                                                                                           J




        b
                    i                                                            l


                                                                                                                         *           G                   [               U                                   H       C           d                           5       G       G       D           S               Y               V                       -       U                   B       F                                   S               B           C       d                           S           U                       B       Z                               [           U                   D       Z       Y       E           F   D           G   [




                                                                                                                                                                                 R                                                                                                                                                                                                                                       f                                                                                               R                                                                       R




        b
                k


                                     X       D                           p




                                                         Q




                    o
        b



                                                                             2                                       ,           U           Z           C               [           p




        b
                q                                                                l


                                                                                                                     >           Y           H                   K




                    r
        b



                                                                             2                                       >           Y           H                   K




                    s
        b
                                                                                 l


                                                                                                                 7               U                       B               Z                   [               U                                   C           j   V       Y           Y                           F               X           C           F                           5               G                   G       D               S           Y       V                           -           U           B           F                   S                   B           C       d           X       C       H




                                                                                                                                             R                                                                       R                                                                                                                                                                                                                                                                                                                           f




    e
                    t



                                 c           B               C       S           u           X       C               D           V               p




    e
                    b



                                                                             2                                           *                   Z           U               E               m   F                       V           Y               S           C   B       B                       D                   G                       D           F               m           H                       c                   B               C           S       u                           U           V                       Z       C           V                   u               c       V       U       d       E           K




    e           e
                                                                                 l


                                                                                                                 7               U                       B               Z                   [               U                                   C           j   V       Y           Y                           F               X           C           F                           5               G                   G       D               S           Y       V                           -           U           B           F                   S                   B           C       d           D       H               C




                                                                                                                                             R                                                                       R                                                                                                                                                                                                                                                                                                                           f




    e           g



                                                             H       S                   B   C       V                       c                           D               B       Z               p




                                 Q           R                                   R                                                           R




    e
                    i


                                                                             2                                       >           Y           H                   K




    e
                k                                                                l


                                                                                                                 7               U                       B               Z                   [               U                                   C           j   V       Y           Y                           F               X           C           F                           5               G                   G       D               S           Y       V                           -           U           B           F                   S                   B           C       d           D       H               C




                                                                                                                                             R                                                                       R                                                                                                                                                                                                                                                                                                                           f




                                                                                                                                                                                                                            !               "           #               $                   %       &                   '                                                   (           %                                  !           #                                           %       &               )               




                                                                                                            


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                        Case 5:16-cv-00184-HE Document 197-19 Filed 05/28/19 Page 4 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "                                                    w




                    b



                                     Z               C               V       u           Y       V                   H               u           D               E               E               Y               Z                           4           C                               S               C               H               D           C               E                                           C           E               p




                                                                                                                                                                                                                                                                         R                                                                                                                       Q




                e



                                                                                     2                                           +               U                       K




                g
                                                                                         l


                                                                                                                                     -           U               d                               d               U                           B           Z                               [               U                                           Z               Y           H                   S           V           D   c                           Y                       X               D               H                       S               U                               T           B               Y                   h           D                   U                   E           p




                                                                                                                                                                                                                             R                                                                                           R                                                                                                                                                                                                                                                   Q




                    i


                                                                                     2                                                   *                       F               X               D               E           u                           D               F                       m       H                               V           Y               B           C                   F           D                   Y                               j               D                               Y               E                       F                       D                   Y                                   U               G                                   [       Y           C           V               K                                   *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Q




                                                                                                                                                                                                                                                                                                                                                                                                                             J                                                                       J




                k


                                     d               U               V       u                   d       D           F               X                           C               E               [                           E                                       c                   Y               V                               U               G                       4                   C                       S       C                       H       D               C               E                                       C               B                       Y                   C               E                   Z                                   G               Y                   C           B       Y




                                                                                                                                                                                                                                             R       Q                                                                                                                                                           R                                                                                                               Q                                                                                                                                                                   Q




                    o



                                     U                   G               G   D           S       Y       V           H                       K                               2                   E               Z                           Z                           V               D               E               j                           C               E           [                                                                           F       X               D               H                               F       D                                       Y                   U                   G                           [                   Y                   C       V                   =           Z                           V           D       E       j




                                                                                                                                                                                                                                                         R                                                                                                                                                                                                                                                                                               Q                                                                                                                                                                                               R




                                                                                                                                                                                                                                                                                                                                                                                                                 I           I




                q


                                     F               X               Y                   H                                           Y           V                               F               X               Y           [                   m       V               Y                               j               U               D           E               j                               F           U               c                           Y                       C                               B               D       F               F                       B           Y                   c                       D           F                                       Z       C           V           u       Y               V                       F       X       C   E




                                                                                                 R   Q           Q




                    r



                                     H               U                       Y           F       D                   Y               H                           F               X               Y               [                           d           U                               B               Z                           c               Y                           Z                               V           D       E                       j                       F               X               Y                       d               D                       E           F       Y               V                       K                                               1       U                       Y                       U               G               F       X   Y




                                                                 Q                                   Q                                                                                                                                                                   R                                                                                                                           R                                                                                                                                                                                                                                                                                                           Q                                                                                               Q




                    s



                                     H           T                   V       C           [               F           C               E                   K                                       1               U                           Y                           U                   G                           F               X           Y                                               Z           U                   F                       C       E               E               D               E               j                   c                           Y           Z       H                       K




                                                                                                                                                                                                                         Q                                                                                                                                       Q




        b           t



                                                                                                                                     @                           F                                   *                       Z               D           Z               E                       m       F                               S           U               E           H                   D           Z           Y       V                               X               D                                               F       U                               c                   Y                                           E                               H                           C           B           B       [                           Z           C       V       u




                                                                                                                                                 R                                                                                                                                                                                                                                                                                                                                               Q                                                                                                                       R                               R                                       R




        b           b



                                 c                   C               H       Y           Z               U           E                           d               X               C               F                               *                       H               C               d                       K                                   -               Y                                           C           [                               X       C                               Y                               X       C               Z                                   H       U                                   Y                               F                   C       E           E           D       E               j




                                                                                                                                                                                                                                                                                                                                                                                                 Q                                                                                                                                                                                                                   Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J




                e
        b



                                         G           Y               C       F                   V       Y           H                   =                   c                                   F                               *                       X               C               Z               E                       m       F                           X           C                   Z                       C       E                       [                   T                   Y               V               H       U               E                       C           B                       D                   E           F                   Y                   V       C           S           F       D               U           E                   d       D   F               X




                                                                                         R                                                                                       R




                g
        b



                                     X               D                           =               H       U




                                                                 Q




                                                                                                                                     I           I




        b
                    i                                                                    l


                                                                                                                                     5           u               C               [                       K                               7               U                               B               Z                               [           U                                               S           U           E       H                       D       Z               Y               V                               X       D                                                   F       U                           c                   Y                                       S       B           Y           C       E




                                                                                                                                                                                                                                                                         R                                                                                           R                                                                                                                                                                                   Q




        b
                k


                                     H               X               C                   Y       E           p




                                                                             J




                    o
        b



                                                                                     2                                               6           V               U                                                           [                           V               Y               S               U               B               B           Y               S           F                   D           U           E               =                       [               Y               H                       K




                                                                                                                                                                             Q                               Q




        b
                q                                                                        l


                                                                                                                                 7               U                               B               Z                           [               U                                           S               U               E               H           D               Z           Y                   V                       X       D                                               F               U                           c           Y                                       C       c           U                                   F                               H                   D       h                           G   Y               Y           F




                                                                                                                                                                 R                                                                                       R                                                                                                                                                                                           Q                                                                                                                                                                   R




                    r
        b



                                     F               C               B       B               p




                    s
        b



                                                                                     2                                                   *                       Z               U               E                   m       F                           V               Y                               Y                           c               Y               V                               C                       H   T                           Y       S               D                   G           D               S                       X                       Y           D       j               X                   F                   K




                                                                                                                                                                                                                                                                                     Q                               Q




    e
                    t
                                                                                         l


                                                                                                                                 2               E               Z                       =                       U       c                               D               U                               H               B               [               =                       [                   U                               u                       E       U               d                                                                               *                           d       C               H                               F                   U                   B       Z




                                                                                                                                                                                                                                                                                         R                                                                                                                       R




                                                                                                                                                                                                                                             J                                                                                                                                                                                                                                                                       I               I




    e
                    b



                                     [               Y               H       F           Y       V       Z           C               [                               *           E               H           T               Y               S           F               U               V                               8               D                                       0                   C                       D       H                               D               H                               X               Y       V                               T                   V       U           T                       Y           V                                       F       D           F           B       Y                   K                           -       U   d




                                                                                                                                                                                                                                                                                                                                                 Q




                                                                                                                                                                                                                                                                                                                                                                                                                 J




    e           e



                                     B               U               E       j                   X       C                           Y                           [               U                                           u               E           U               d               E                                   *           E           H           T               Y                   S           F           U       V                               0               C                               D               H           p




                                                                                                                                                                                                 R




                                                                                                                     J                                                                                                                                                                                                                                                                                                                                                                               J




    e           g



                                                                                     2                                               1           X               Y                               V               U           Z               Y                           D               E                               C                           Z               D               G                   G       Y           V       Y                       E       F                               Z               D                       D               H                       D           U       E                                   d           X                   Y                   E                           *           d               C           H                   C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J




    e
                    i


                                 T                   C               F       V           U       B                   U                   G           G           D               S               Y               V               =                       H               U                                   *                           d           C               H                                   G       C                   D                       B       D               C               V                               d       D               F                       X                   X               Y                   V                   K                                       1           X           Y                       D           H                   C       B   H               U




                                                                                                                                                                                                                                                                                                                                                                                                                         Q




    e
                k


                                     F               X               Y                   H       D       H           F               Y           V                               U                   G                       U               E           Y                               U                   G                                       [                           C                   S           C           Z       Y                               [                               S               B               C       H               H                                   C       F               Y                   H               =                           c                           F                       *                       Z           D       Z       E       m           F




                                                                                                                                                                                                                                                                                                                                     Q                                                                                                               Q                                                                                                                       Q                                                                                                                           R




                                                                                                                                                                                                                                                                !               "                   #                                   $                   %           &               '                                                       (               %                          !                   #                                               %               &               )           




                                                                                                                            


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                        Case 5:16-cv-00184-HE Document 197-19 Filed 05/28/19 Page 5 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "                                                                               x




                    b
                                                                             l


                                                                                                                                 5           u       C           [                   K                               0       D               Z                                   C           E           [               F           X                   D               E       j                   T                               V           Y                                           Y                   E           F                       [                       U                                               G           V           U                                               H   T                   Y               C                   u           D           E       j




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R                                                                   Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J




                e



                                     d           D           F       X                   9       F                   K                   :                                       E           [                       C       E               Z                                   C           H           u               D           E                   j                       X           D                                                   F                       U                                       C           H       S               Y                       V               F           C               D               E                           F                   X           Y                   T                   X                   [           H           D       S   C       B




                                                                                                                                                     R                   f                                                                                                                                                                                                                           Q




                g



                                     Z           Y           H       S       V           D   T               F                   D           U       E                           U               G               :           V                       K                           -           U           B               F                               S               B       C           d                                       C                   G               F                   Y                   V                   [               U                                                   V               Y               S           Y               D                               Y       Z                               F                   X           D           H




                                                                                                                                                                                                                                                                                                                                             f                                                                                                                                                                                                                               R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J




                    i


                                     Y                       C       D       B                       G       V                   U                               0               Y       T                           F       [                                   7               Y           E                           Y           B                   B                           y       H           D                           S                       K                   ?               p




                                             Q                                                                                           Q                                                               R                                                                                                   f




                k


                                                                         2                                                       ,           X       Y                           U           E           B           [                       F                       X           D           E           j                           F                   X               C       F                   T                               V           Y                                           Y                   E           F       H                                       D               F                           D               H                           F                   X           C       F                               D                   F               m       H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J




                    o



                                 c               C       c           [                   H       F           Y               T                   K                               ,           X           Y           H       Y                                       D           E                       Y               H           F                   D               j       C           F           U                           V           H                                           C                   V           Y                                               Y               F           X               U               Z           D               S                   C           B                       D               E                               X           U       d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Q




                                                                                                                                                                                                                                                                                             J




                q


                                     F           X           Y       [                   j       U                               C       c           U                           F                       d           U       V               u                       D           E           j                           F           X                   Y               D       V                       S                           C           H                       Y                   H                               C       E               Z                           =                       U                   G                       S               U                               V       H               Y                   =                           Y           C       S   X




                                                                                                                                                                 R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       R




                    r



                                     S           C           H       Y                   D       H                               Z           D           G               G       Y           V           Y           E       F                       K                                           *       F                       m   H                                   E       U           F                                                   [                                           z                   U       c                           U                       V                           X               D               H                           z                   U       c                   =                   T                       Y           V                   H   Y           =




                                                                                                                                                                                                                                                                                                                                                                                                                             Q




                    s



                                     F           U                   D       E           F       Y           V                               Y       E           Y                           D           E                   F               X                       C           F                   T                   V           U                   S               Y       H           H                   =                               U                       E                   B                   [                   F               U                                       F           X               Y                       T                   U                   D           E       F                               F                   X           C           F           d       Y




                                                                                                                                 J




        b           t



                                     H           Y           Y               H           U                   Y                   F           X       D           E               j                       D           H                   c                           Y           D           E           j                           Z                   V               C       H           F           D                           S           C                       B                   B                   [                   U               V                                       j           V               U               H           H               B                   [




                                                                                             Q




        b           b



                                     U                       Y       V       B           U       U           u                   Y           Z           =                       d           X           D           S       X                   =                               D           E                           F           X                   D               H                   S           C                           H           Y                               =                               Z           D       Z               E                               m       F                           C       T               T                   Y                   C           V                       F               U                       c                   Y           F       X       Y




                                                 J




                e
        b



                                     S           C           H       Y           K




                g
        b



                                                                                                                                 1           U                   E               U           F           X           D       E               j                               T               V           Y                           Y                   E               F       Y           Z                                       D           F                               =                           c                       F                       =                               C           F                               F           X               Y                               H       C                               Y                               F           D           Y           =




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R                                                                                                                                                                                           Q                                                                   Q




                                                                                                                                                                                                                                                                                                                         J




        b
                    i


                                     E           U           F       X       D           E       j                               d           U                   B               Z                       X           C                       Y                                               V           j               Y           Z                                           H                       F                           U                                                       C                   u           Y                       F                       X               Y                                           H           u               D           T                           H               F               Y               T               H                   D   E




                                                                                                                                                     R                                                                                                                           R                                                                                       R                                                                                           Q                                                                                                                               Q




                                                                                                                                                                                                                             J




        b
                k


                                     F           X           Y       D       V                   U           d                   E                   D           E                           Y           H           F       D               j                       C           F           D                           Y                           T                   V       U           S           Y                           H           H                                   K




                                                                                                                                                                                 J                                                                                                                       J




                    o
        b
                                                                             l


                                                                                                                             7               U                   B               Z                       [           U                                               C           j           V           Y               Y                               F               X       C           F                                       j           Y                       F                   F                   D           E       j                                       C                                                                       C               E                               U               G           G           D                   S           Y           V




                                                                                                                                                     R                                                                       R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I               I




        b
                q


                                     F           X           C       F                           C           [                               X       C                           Y                       H           Y       h                                       C           B           B           [                           C                   H               H       C                       B                           F           Y                       Z                                       C                       G           Y                                       C           B               Y                           U                   G                   G               F               X               Y                               H           F       V   Y       Y       F




                                                                                     Q                                                                                                                                                       R                                                                                                                                               R                                                                                                                                                                       Q




                                                                                                                                                                 J




                    r
        b



                                     H           X           U               B           Z               c                       Y                   F           X               Y                       X           D       j               X                       Y           H           F                       T               V                   D               U       V           D           F                           [                                   U                       G                           F       X               Y                                       5           u               B               C           X               U                               C                       4               D                   F           [




                                                                     R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Q




                    s
        b



                                     A           U           B       D       S           Y                   0                   Y       T           C           V               F                       Y           E       F                   p




                                                                                                                                                                                         Q




    e
                    t



                                                                         2                                                           *               S           C               E                   m   F                   C               H                       H           Y           H           H                           F                   X               C       F               =                                   F           X                       Y                                   T               V       D               U                       V               D           F               [                           B               Y                               Y       B                   =




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J




    e
                    b



                                 c               Y           S       C                   H       Y                                                   V           Z               Y           V           Y           V       H                                       C           V           Y                           z                               H               F                   C           H                                       X                       D                   j                   X                               T                                           C                       T                   V           D               U                   V           D       F               [                       K




                                                                             R                                               Q               R                                                                                                                                                                                       R                                                                                                                                                                                               R




    e           e



                                     A           Y           U   T           B           Y                   d                   X           U               T                   U           H           Y                   C                                       F           X           V           Y               C           F                       =                   C           B           B                                   T                           Y                   U               T               B       Y                                       d               X           U                       T                   U               H                   Y                   C                               F                   X           V           Y       C   F




    e           g



                                     F           U                   F       X           Y               T                               c           B           D               S                       C           V       Y                                       C                   T               V               D           U                   V               D       F           [                       K




                                                                                                                                 R




    e
                    i                                                        l


                                                                                                                                     *               F           X               U                       j           X       F                                           *                               E               Z           Y                   V               H       F           U           U                           Z                                   [                   U                               V                       Y                       C               V           B               D               Y           V                                   F           Y       H               F               D                               U           E       [




                                                                                                                                                                                             R                                                                                               R                                                                                                                                                                                                                   R                                                                                                                                                                                                                                           Q




    e
                k


                                     F           X           C       F                   d       X           Y                   E                   D           F                   m       H                       C       E                                       U               G           G       D               S           Y                   V                       D           E                                       U           B                                           Y                   Z                   D               E                       S               D           Z               Y               E           F                                   F           X       C               F                                   d           C           H           F       X       Y




                                                                                                                                                                                                                                                                                                                                                                         I                               J                                                               J




                                                                                                                                                                                                                                    !                       "               #                           $                   %           &                       '                                                       (               %                                              !               #                                               %               &                   )               




                                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                        Case 5:16-cv-00184-HE Document 197-19 Filed 05/28/19 Page 6 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "                                                                    




                    b



                                     X       D               j           X           Y       H       F                           T                   V           D               U                   V               D               F                   [                                       G               U           V                       F       X               Y                                       5           u               B           C                           X               U                                   C                                   4           D               F                       [                       A                   U               B           D               S               Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Q




                e



                                     0       Y           T               C           V       F                   Y                   E               F                   K




                                                                                                 Q




                g



                                                                                 2                                               +                   U               =                               H               D               V                           K                                           7               X           C           F                               *                               H           C               D           Z                                                                                                       [           U                                                   d               C       E                   F               Y           Z                               F           U                       u               E           U       d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I                   I




                    i


                                     d       X               C           F                   d       U                               B               Z                           S                   U               E               H                   F               D                   F                               F           Y                   C                               T                       V           D               U           V                           D               F                   [                                           G       U           V                                                       H           =                               C                           X               D           j           X                       T               V       D                   U   V           D           F   [




                                                                                                                 R                                                                                                                                                                                               R                                                                                                                                                                                                                                                                                                                   R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I




                k


                                     D       E               S           D           Z       Y       E           F                                   F           X               C                   F                               d                   U                                   B                   Z                       V           Y       n                                   D                   V           Y                           F                           X               C                   F                                       D           E                           U                       B                       Y                                   Y           E               F                           U                   G                   F           X       Y




                                                                                                                                                                                                                                                                         R                                                                                                   R                                                                                                                                                                                                                                                                                               Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             J                                                       J




                    o



                                     S       X               C           D           E               U                   G                           S           U                                                   C               E                   Z                       K                                               *       F                   D               H                                       C                       T               V                           D               U                   V               D                       F           [                           d                       X               Y       E                                   d           Y                               X           C                       Y




                                                                                                                                                                             Q                   Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J




                q


                                     U           G               G       D           S       Y       V           H                                   d           X               U                                   C               V                   Y                                   C                   B           B           Y           j       Y               Z                                       F           U                           X                           C                                   Y                                       S           U                                                   D               F       F                   Y               Z                           H               Y           V           D           U                           H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Q               Q                                                                                                                                                                                       R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         J




                    r



                                     S       V               D                       Y       H               K                                   7               Y                                   S               C               E                           m       F                                       X           C                       Y                   T                       U                   B           D               S           Y                                           U                           G           G                   D           S           Y               V                       H                       S                   U                                           D               F           F           D           E               j                       G               Y   B           U           E   [




                                                                     Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Q               Q




                                                                                                                                                                                                                                                                                                                                         J




                    s



                                     S       V               D                       Y       H               K                                   7               Y                                   z                               H                   F                                   S                   C           E               m       F                       X                   C                               Y                           F                           X               C                   F                           K                                   1               U                           =                   [                   Y               H               =                           D           F                       D               H                   C




                                                                     Q                                                                                                                                               R




                                                                                                                                                                                                                                                                                                                                                                                                                     J




        b           t



                                 T           V               D           U           V       D       F           [                       =                   c                                       F                               d                   Y                                   C                   B           H           U                                                                           F           X               Y                               c                       D                   j               j                       Y           H           F                               T                       V       D                   U               V           D               F               [                       d           Y                           X       C                       Y                       D   H




                                                                                                                                                                                 R




                                                                                                                                                                                                                                                                                                                                                             I               I                                                                                                                                                                                                                                                                                                                                                                                                                                                           J




        b           b



                                     F       X               Y                       H       C           G       Y                   F               [                           U                       G                           F                   X               Y                                   T                       c               B       D               S                       =                       T                   Y           V                           D               U                   Z                           K




                                                                                                                                                                                                                                                                                                                             R




                e
        b



                                                                                                                                                                                                                 :                   3                           K                           1               :                   *       ,           -               `                                           7               X               Y           E                                           C                   V               Y                                   [           U                                                       j       U                   D               E           j                               F           U                       j               Y           F                           F   U




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R




                g
        b



                                     C                       H           F           U   T       T               D                   E               j                       T                       U               D               E                   F                   =                               T               B           Y           C       H               Y                       p




        b
                    i


                                                                                                                                                                                                                 :                   3                           K                           1                   5           9           5       :           5           +                                           1               *       :           :                               5           +                       1                           `                               7                   Y                                       S       C                   E                           H               F               U       T                           E               U           d                           C   E           Z




                                                                                                                                                                                                                                                                                                                                                                                                 I




        b
                k


                                     j       U                           F           U               B                               E               S           X                       K




                                                                                                                 R




                    o
        b



                                                                                                                                                                                                                 L                       *               0               .                   5                               5           A           .       3           2                       ,                   5           3                   `                                   5                       G                   G                               F           X           Y                                       V               Y       S                   U               V           Z                   K




        b
                q


                                                                                                                                                                                                                             y   2                                   c                       V                   Y           C           u                   d               C                   H                               X               C           Z                                                   G           V               U                                                               \                               `       {                                           F           U                                                   `   \               ]                   T                   K                       K       ?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Q                                                                                                                                                                                                                                                               Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 M                                                               M                                                                               M




                    r
        b



                                                                                                                                                                                                                                 L                           *           0                   .                   5                       5           A       .               3               2                       ,           5               3                       `                               @                   C               S                       u                       U               E                               K




                    s
        b
                                                                                     l


                                                                                                                                             y       @           [                               :                   V                           K                       1                   U                   B           U                       U       E                                   1                   D                                       U                           E               H                           ?                               4           C       T                   F                       C               D       E                                   @           C               S               [               =                   d               X           C       F                       D           H




                                                                                                                                                                                                                                                                                                                                     Q                                                                                       Q               Q




                                                                                                                                                                                                                                                                                                                                                                             I




    e
                    t



                                     [       U                           V                   S                   V                   V               Y           E               F                                   z               U               c                                       F                   D           F           B           Y                       U                   V                               z               U       c                                               Z                                   F                       D           Y           H                       p




                                                             R                                       R                                                                                                                                                                                                                                                                                                                                                                                                                       R




    e
                    b



                                                                                 2                                                       *                       C                                                   U               E                   Y                                   U                       G                   F           X       Y                                   F                   d           U                           S                           C           T                       F               C                       D           E           H                                       D               E                           F               X           Y                               5               G               G   D               S           Y                           U       G




                                                                                                                                                                             Q




    e           e



                                     A       V               U               G       Y       H       H           D                   U               E           C               B                                   1               F                   C               E                   Z                   C           V           Z           H               K




    e           g
                                                                                     l


                                                                                                                                     5               u           C               [                           K                                       7                   X                   C                   F                       D           H                       F                   X                   Y                           5                   G                       G           D                   S               Y                                   U               G                                   A               V       U                       G           Y           H               H               D           U           E           C               B




    e
                    i


                                     1       F               C           E           Z       C       V           Z                   H                   p




    e
                k


                                                                                 2                                                       *           F                   m       H                                       G           U                   V                                   Y                   V           B           [                   u               E                   U                   d           E                           C                           H                                   F               X                       Y                       A                               c                       B       D                   S                               *           E               F           Y           j           V               D           F       [                       C           E           Z




                                                                                                                                                                                                                                                                     Q                                                                                                                                                                                                                                                                                                                                       R




                                                                                                                                                                                                                                                                                        !               "               #                           $           %               &                       '                                                                   (                   %                                      !                   #                                                   %               &                   )               




                                                                                                                            


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                        Case 5:16-cv-00184-HE Document 197-19 Filed 05/28/19 Page 7 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "                                                                   




                    b



                                                                             2                                               +               U                   K




                e
                                                                                 l


                                                                                                                                 0           D           Z                           [           U                                           X                   C                               Y                   C                   E                   [                                                                       d                   Y               B               B                   =                       H           F           V                   D               u           Y                           F               X               C                   F       K




                                                                                                                                                                                                             R




                                                                                                                                                                                                                                                                                     J                                                                                                       I               I




                g



                                                                                                                             2               F                       C               E           [                               F           D                                       Y                   c           Y                       G               U               V               Y                                                                           C               F                               C           E           [                               F               D                           Y                       c                   Y                   F   d           Y       Y       E           :                   C       [




                                                                                                                                                                                                                                                             Q                                                                                                                                                                                                                                                                                                                                           Q




                                                                                                                                                                                                                                                                                                                                                                                                                             I       I




                    i


                                     \                       F           X           =               \               ^                                       =                       F           U                               ;                               E                   Y                                                       =                               \                   ^                                           =                           C               E                               C           Z                       D                   E               D           H               F           V               C               F                   D               Y




                                                                                                                                                                                                                                             R                                                                                                                                                                                                                                                                                               Q




                                                     P                                                                               M           P                                                                                                                                                               M       O                                                                                       M               P                                                                                                                                                                                                                                                               J




                k


                                     D           E                       Y       H       F           D       j                   C           F           D           U               E                       D                   E           F                   U                           :               V               K                               -               U               B               F                       S                   B               C               d                               S           U                       B                   Z                           X               C                           Y                           c           Y           Y       E               U   T                   Y       E   Y               Z




                                                                                                                                                                                                                                                                                                                                                                                                                                 f                                                                                                               R




                                                             J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           J




                    o



                                             T                       c           [                   F       X                   Y                       S           X               D           Y               G                           D                       G                           X           Y                           H                   U                               Z               Y               H       D                   V               Y               Z                               F           U                       Z                   U                           H               U               v                           D                   H               F       X       C       F




                                     R




                q


                                     S           U           V           V       Y       S           F               p




                    r



                                                                             2                                                   4           U                       B               Z                       [                   U                                               T               B           Y       C                   H                   Y                                                                               *                           Z               U               E                       m   F                       F                   X               D           E               u                               *                                   E           Z       Y       V       H           F           U       U   Z




                                                                                                                                                         R                                                                                   R                                                                                                                                                                                                                                                                                                                                                                                                                                               R




                                                                                                                                                                                                                                                                                                                                                                                             I               I




                    s



                                     [           U                       V               n                   Y                   H           F           D           U               E               K




                                                             R                                       R




        b           t
                                                                                 l


                                                                                                                                 1                       V           Y                   K                                       ,           X                   C                   F                       d       C                   H                                   C                                               Y       V                   [                               S               U               E                       U           B                                   F           Y               Z                           n                                   Y   H           F       D       U       E               K                       *




                                                                                                                                             R                                                                                                                                                                                                                                                                                                                                                                                                                                   R                                                                                       R




                                                                                                                                                                                                                                                                                                                                                                                                             J                                                                                                                       J




        b           b



                                     C       T               U           B       U       j           D                           Y                   K




                                                                                                                     f




                e
        b



                                                                                                                                 @           Y           F           d               Y           Y           E                           :                       C                   [                       \                               =                               \                   ^                                           =                           d               X               D               S           X                       D                   H                           F               X           Y                               Z                   C   F           Y               F       X           C           F




                                                                                                                                                                                                                                                                                                                         P                                                                                       M               P




                g
        b



                                     ,           Y           V           V       D               :           U                   V           V           D           H                           V           Y               T               U                   V                   F           Y           Z                           H                   X               Y                               X               C       Z                               c                   Y               Y               E                       H           Y                   h                           C               B           B               [                                   C   H           H       C               B           F           Y       Z               c       [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                           R




        b
                    i


                                     C           E                       U           G       G       D       S                   Y           V               =                       C           E           Z                               ;                                       E           Y                                                                   =                       \                   ^                                           =                           d               X               D           S           X                               D               H                           F           X               Y                                   Z   C           F       Y               F           X           C       F




                                                                                                                                                                                                                                                                 R




                                                                                                                                                                                                                                                                                                                         M                   O                                                                                   M           P




        b
                k


                                     ;           C           E           E       D       Y                   9                   D           j           U           E               H                       V                   Y       T                       U                   V           F           Y       Z                                       F               X               C               F                       H                   X               Y                               d               C           H                       C                   H               H           C                           B               F               Y                   Z           c           [               C           E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R




                    o
        b



                                     U               G           G       D       S       Y           V               =                       C           E                           C           Z                               D           E                   D                   H           F           V       C                   F                   D                               Y                               D       E                                   Y               H               F               D           j           C           F                   D               U           E                           S               U                                   B   Z                   X       C                   Y               c       Y               Y   E




                                                                                                                                                                                                         Q                                                                                                                                                                                                                                                                                                                                                                                                                                                               R




                                                                                                                                                                                                                                                                                                                                                                             J                                                                           J                                                                                                                                                                                                                                                                           J




        b
                q


                                     U       T               Y           E       Y       Z                   F                   U                       D           E                           Y           H                   F           D                   j                   C           F           Y                       :                       V                       K                       -               U       B                   F                               S               B               C           d                       Z                                   V           D               E           j                               F                   X   C           F               F       D                       Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f                                                                                               R                                                                                                                                                       Q




                                                                                                                                                                                     J




                    r
        b



                                 T               Y           V           D       U       Z                   D                       G                   F           X               Y                       S                   X           D                   Y                       G                   Z       Y                   S                   D               Z               Y               Z                       F                   U                               Z               U                           H           U                   v                           D           H                           F               X               C                   F               S       U       V       V           Y           S       F       p




                    s
        b



                                                                                                                                                                                             :               3                       K                           1               :                   *       ,       -                               `                                       5           c                   z       Y                   S               F                               F               U                       F           X                   Y                               G           U           V                                   K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Q




    e
                    t



                                                                             2                                                   ,           X           Y                           n                       Y                   H           F                   D                   U           E                   D                   H                                   D                   G                           X       Y                                   S               U                               B           Z                       X                   C                           Y                   =                       C               E                   Z               F       X       Y




                                                                                                                                                                                                 R                                                                                                                                                                                                                                                                                                       R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 J




    e
                    b



                                     C           E           H           d       Y       V                   F                   U                       F           X               C           F                               D           H                                       [           Y           H               K




    e           e
                                                                                 l


                                                                                                                                         y   @           [                       :               V                       K                   1                   U                   B           U                   U                   E                                   1               D                                       U                   E               H                       ?                       5           u           C           [                       K




                                                                                                                                                                                                                                                                                                         Q                                                                                               Q               Q




                                                                                                                                                                                                                                                                                                                                                             I




    e           g



                                                                             2                                                   @                       F                           F           X           Y                                   G               U                   B           B           U       d                                   T                                   F               U                       F                   X               C               F                               D           H                       X                   Y                           X               C           Z               E                   m               F           c           Y       Y       E




                                                                                                                                             R                                                                                                                                                                                           R




    e
                    i


                                     D           Z           Y           E       F       D               G   D                   Y           Z                       C               H                       C                               H                                       H       T               Y       S                   F                                   D               E                               C       E                   [               F               X               D               E           j               K                                       7               Y                           Z               D               Z                   E       m       F               u       E           U           d




                                                                                                                                                                                                                                                                 R




    e
                k


                                     F           X           C           F               X           Y                           d           C           H                           C           E           [                   U           E                   Y                               d           Y                           E                   Y               Y               Z               Y               Z                           F               U                               D               E                       Y           H                   F               D           j               C           F               Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J




                                                                                                                                                                                                                                                        !                   "               #                       $                           %               &               '                                                               (               %                                  !               #                                           %           &                   )                   




                                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
                        Case 5:16-cv-00184-HE Document 197-19 Filed 05/28/19 Page 8 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "                                                                            




                    b



                                     C       Z                   D       E           D           H       F                       V           C               F   D                       Y       B               [                               C                   F                       F       X               C               F                                       T                   U       D       E                       F                       =                       H               U




                                                     Q




                                                                                                                                                                                 J                                                                                                                                                                                                                                                                                                                                               I               I




                e
                                                                         l


                                                                                                                             2               B               B                   V       D       j               X           F                           K                               2           V               Y                                   [                       U                                       G               C                               D               B               D               C       V                               d       D           F               X                           T                   X                   U               F       U




                                                                                                                                                                                                                                                                                                                                                                                                 R                                                   Q




                g



                                     B       D           E       Y               T               H               p




                                                                         R




                    i


                                                                     2                                                       +               U               F                   F       X       C               F                                                           S               X           K                                           L                           C               j               Y                       B               [                       K




                                                                                                                                                                                                                                             Q                       R                                                                                                                                   R




                k                                                        l


                                                                                                                             7               X               C   F                   m   H                       [           U                                       V                               E               Z               Y                   V                       H               F       C       E                       Z               D               E               j                               U           G                           C               T                   X               U               F               U                                   B       D               E               Y                       T                           p




                                                                                                                                                                                                                                                 R                                           R                                                                                                                                                                                                                                                                                                                                                                                                                                                   R




                    o



                                                                     2                                                           A           X               U   F               U               B               D           E                   Y                       T                       =                                   H                                           C               B       B       [                                       H               D               h                           T           X               U               F       U           H                                   *                       c                       Y               B       D               Y                               Y                   K                               *       F




                                                                                                                                                                                                                                                                     R                                               R                                   R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 J




                q


                                     X       C           H               F           U               c                           Y                       T       V               Y       H       Y               E           F                   Y                   Z                   c           [                               C                                           E               U       E                               D               E                               Y               H               F       D               j               C       F           D               E               j                               D                   E                       Y               H               F               D               j               C       F       U           V   =




                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                       J                                                                                                                                                                                                               J




                    r



                                     H       U                   Y       U           E           Y                               F           X               C   F                   m   H                       E           U                   F                           S               U       E               E               Y                   S                       F               Y       Z                               F               U                               F               X               Y                       S               C       H           Y                   K                                               *                               F       X               D               E               u                               d       Y




                                                     Q




                    s



                                     F       V           [               F           U                   j                       Y           F                   C                       j       Y               E           Y                   V                   C       B                   =                   H               U                                           Y               d       X       C                       F                               j               Y               E               Y       V               C               B                   Z               Y               H               S               V                   D           T           F               D               U               E                               U           G




                                                                                                                                                                                                                                                                                                                                                     Q




        b           t



                                     d       X           C       F                   d           Y                   m           V           Y                   j               D               Y               E                               B                   U       U               H       Y               B               [                               K                                   @                               F                               U                   G               G                   F               X               Y                   F               U       T                                       U                       G                                   [                               X               Y               C       Z




                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                                                                                                                                                                           Q




                                                                                                                                                                                         J




        b           b



                                     F       X           C       F           m       H                   C                       B           B                           *               S       C               E                               V                   Y       C               B       B               [                                   V                       Y                       Y                       c                       Y               V                               F               U                       F               Y       B           B                               [               U                                           K




                                                                                                                                                                                                                                                                                                                                                                                             Q               Q                                                                                                                                                                                                                                       R




                e
        b
                                                                         l


                                                                                                                                     *       H                   D               F               [               U                               V                                           E       Z               Y               V                   H                       F               C       E       Z                       D               E               j                               F               X       C               F                       5           u               B               C               X               U                                   C                       4               D               F               [




                                                                                                                                                                                                                             R                                               R                                                                                                                                                                                                                                                                                                                                                                                   Q




                g
        b



                                 T           V           U       S       Y           Z                   V                       Y           H                   V               Y       n                       D           V                   Y                           F               X       C               F                                   F                       X               Y           T                           X               U               F               U                               B       D               E               Y               T                                   D               E               S                   B                       Z               Y                               U               E               Y




                                                                                                 R                                                                                               R                                                                                                                                                                                                                                                                                                                                                                       R                                                                                                               R




        b
                    i


                                     H                   H   T           Y           S           F                               C                           U   E               j               F               X           Y                                       H       D               h                   T                   D                   S                       F                       V       Y                       H                       p




                                             R                                                                                           Q                                                                                                                                                                                                                                                       R




        b
                k


                                                                     2                                                               *               m           Y                       V       Y               C           Z                                       F       X               C       F                           c                       Y                           G           U       V       Y                           K




                                                                                                                                                             J




                    o
        b
                                                                         l


                                                                                                                                 5           u               C   [                   K                       2               V                   Y                           [               U                                       C                   d                       C               V       Y                               F               X               C               F                               C                   T                   X       U           F               U                               B               D                   E               Y                   T                                   d               C               H




                                                                                                                                                                                                                                                                                                     R                                                                                                                                                                                                                                                                                                                                                                                           R




        b
                q


                                     S       V           Y       C       F           Y           Z                               U           E                   ;                       E       Y                           {                   V                   Z           =                   \                   ^                                                           =                   D       E                                       F               X               D               H                       S               C               H       Y                           C               E               Z                                                                               *               m




                                                                                                                                                                                 R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Q




                                                                                                                                                                                                                                                                                                                                             M               P                                                                                                                                                                                                                                                                                                           I               I




                    r
        b



                                     H       U           V       V       [               K                                       1           F               V   D               u       Y                       F           X                   C                   F               K




                    s
        b



                                                                                                                             2               V               Y                   [       U                                   C                   d                   C       V               Y                       F               X                   C                       F                       C                       T                       X               U               F               U                       B               D               E       Y                       T                                   d               C                   H                       S               V               Y               C               F               Y       Z




                                                                                                                                                                                                 R                                                                                                                                                                                                                                                                                                                                                                                   R




    e
                    t



                                     U       E                   ;                   E           Y                               {           V               Z           =               \           ^                                               =                       D               E                       V               Y                   j                       C               V       Z       H                                                                                       D               E                       V               Y       B           C               F               D               U               E                                   F       U                               F               X               Y




                                                                         R




                                                                                                                                                                                                                     M           P                                                                                                                                                                                                                       I               I




    e
                    b



                                     ,       Y           V       V       D                   :           U                       V           V               D   H                       C       B               B           Y                   j                   C       F               D       U               E               H                                           F               X       C       F                                       H               X               Y                               d       C               H                       C           H               H               C                               B                   F               Y       Z                           c                   [                               C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     R




    e           e



                                 T           U           B       D       S           Y                   U                           G           G           D   S               Y       V           p




    e           g



                                                                     2                                                               *                       Z   U               E           m   F                           u                   E                   U       d                       d               X               Y                   E                                       D       F                               d               C               H                               C               S       F                               C       B           B               [                               S               V                   Y               C       F               Y               Z                   K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R




    e
                    i                                                    l


                                                                                                                                 5           u               C   [                   K                       7               X                   Y                   E                       Z       D               Z                                   [                       U                                       G               D               E               Z                               U                       F                               F       X           C               F                               C                           T                       X       U               F               U




                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                       R




    e
                k


                                     B       D           E       Y               T                       d                       C           H                   S               V       Y       C               F           Y                   Z                           D               E                       V               Y                   B                       C               F       D       U                       E                               F               U                               ,       Y               V               V       D                       :                   U               V               V                   D               H               m       H                               V               Y       T               U       V           F




                                                                         R




                                                                                                                                                                                                                                        !                       "       #                           $                       %           &                       '                                                           (                   %                                  !               #                                               %       &           )               




                                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
